

Exhibit 10.1


AMENDMENT ONE TO EMPLOYMENT AGREEMENT




This AMENDMENT ONE TO EMPLOYMENT AGREEMENT (“AMENDMENT”) is made and entered
into between Post Holdings, Inc., a Missouri corporation (“Post”), and William
P. Stiritz (the “Executive”) dated as of October 15, 2013 (the “Effective
Date”).


RECITALS


A.    Post and Executive previously entered into an Employment Agreement dated
May 29, 2012 (“Employment Agreement”).


B.    Post and Executive desire to extend the term of the Employment Agreement
pursuant to Section 8 of the Employment Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the recitals, covenants and agreements
contained herein, the parties agree to the provisions set forth below.


1.
Section 1 of the Employment Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:



1.    Employment Term. Subject to the remaining provisions of this Agreement,
Executive shall be employed by Post for a period commencing on May 29, 2012 and
ending on May 28, 2016 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement. Notwithstanding the preceding sentence,
commencing on May 29, 2016 and on each May 29 thereafter (each an “Extension
Date”), the Employment Term shall be automatically extended for an additional
one-year period, unless Post or Executive provides the other party hereto at
least sixty (60) days’ prior written notice before the relevant Extension Date
that the Employment Term shall not be so extended. For the avoidance of doubt,
the term “Employment Term” shall include any extension that becomes applicable
pursuant to the preceding sentence.


2.
Except as specifically amended herein, the Employment Agreement shall remain in
full force and effect.





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the dates
set forth below.




EXECUTIVE
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Diedre J. Gray
/s/ William P. Stiritz
 
 
 
William P. Stiritz
 
Name:
Diedre J. Gray
 
 
 
 
 
Date:
10/16/13
 
Title:
SVP, General Counsel & Secretary
 
 
 
 
 
 
 
 
Date:
October 15, 2013




